Title: To George Washington from James Montgomery, 12 March 1795
From: Montgomery, James
To: Washington, George


        
          Sir
          Philadelphia March 12th 1795
        
        I beg leave to resign my Commission as Captain of the Revenue Cutter as the Base and unprecedented treatment I have received from the Collector has been such that it is unless redressed incompatible with the feelings of a Man of Honour and a Gentleman to submit to Conscious of having never deviated in the Smallest instance from the strictest Duty (and my abilities are certainly not to be doubted) I can no longer brook the Continual Ill Usage I am constantly receiving from the Collector

I wish not to impede public service But I beg leave to add that if Mr Delany is permitted with Impunity thus to exercise the Insolence of Office I can no longer hold the Commission I have had the Honour of receiving from you I am with the Highest Sentiments of Respect your most obedient Humble Servant
        
          James Montgomery
        
      